Exhibit 10.33

[***] — Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

THIRD AMENDMENT

TO

AMENDED AND RESTATED

BOVINE VACCINE DISTRIBUTION AGREEMENT

This Third Amendment (“Third Amendment”) is entered into as of the  26th day of
May, 2006 (“Effective Date”) by and between DIAMOND ANIMAL HEALTH, INC., an Iowa
corporation with offices at 2538 Southeast 43rd Street, Des Moines, Iowa 50317
(“Diamond”) and AGRI LABORATORIES, LTD., a Delaware corporation, with offices at
20927 State Route K, St. Joseph, Missouri 64505 (“Distributor”) as an amendment
to that certain Amended and Restated Bovine Vaccine Distribution Agreement dated
as of September 30, 2002 between Diamond and Distributor (the “Original
Agreement”), as amended by that certain First Amendment dated as of September
20, 2004 (the “First Amendment”) and that certain Second Amendment dated as of
December 10, 2004 (the “Second Amendment”) (collectively, the “Agreement”).

WHEREAS, Diamond and Distributor are parties to the Agreement providing for the
distribution of certain bovine antigens; and

WHEREAS, Diamond and Distributor desire to amend the Agreement on the terms and
conditions of this Third Amendment.

NOW, THEREFORE, the parties agree as follows:

1.             Definitions.  Capitalized terms used herein shall have the
meaning ascribed to them in the Agreement, unless otherwise defined herein.

2.             Prepayments.  Distributor hereby reaffirms its obligation to make
a [***] prepayment on each of June 16, 2006 and September 16, 2006, as outlined
in and subject to the terms and conditions of Section 3.04(iii)(A) of the
Agreement.

3.             Use of Prepayment Proceeds.  The unused balance of any prepayment
made by Distributor on June 16, 2006 and September 16, 2006 shall be carried
over as a credit for purchases in future periods, including Contract Year 2007
if necessary, and any revenue from such balance shall be included in Initial
Product Qualified Revenues and Qualified Revenues for Contract Year 2006 only,
regardless of the actual fulfillment date.

4.             Take or pay obligations.  Diamond hereby waives Distributor’s
obligations under Section 3.04(iii)(D) of the Agreement for the third and fourth
quarter of Contract Year 2006 only.


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

5.             Reaffirmation of purchase orders.  Distributor reaffirms its
obligations under firm written purchase orders currently outstanding for
delivery in the third and fourth quarter of Contract Year 2006, as outlined on
Exhibit C, and subject to regulatory approval and the terms and conditions of
this Agreement.

6.             Third quarter [***] orders.  Distributor agrees to submit firm
written purchase orders for Products other than [***] Products scheduled for
delivery in the third quarter of Contract Year 2006 of at least [***].  If there
are less than [***] of such purchase orders on Exhibit C for Products other than
[***] Products, Distributor shall promptly submit enough of such purchase orders
so that there are [***] of such purchase orders.  Distributor shall not be
required to pay or lose prepayment credit on any order unless and until Diamond
fulfills such order.  All revenue from these purchase orders shall be included
in Initial Product Qualified Revenues and Qualified Revenues for Contract Year
2006 only, regardless of the actual fulfillment date.

7.             Fourth quarter [***] orders.  Distributor agrees to submit firm
written purchase orders for Products other than [***] Products scheduled for
delivery in the fourth quarter of Contract Year 2006 of at least [***].
 Distributor shall not be required to pay or lose prepayment credit on any order
unless and until Diamond fulfills such order.  All revenue from these purchase
orders shall be included in Initial Product Qualified Revenues and Qualified
Revenues for Contract Year 2006 only, regardless of the actual fulfillment date.

8.             [***] Orders.  If necessary to purchase [***], including amounts
from Section 6 and 7 above, from Diamond during the last six months of Contract
Year 2006 if [***] on or before [***], Distributor agrees to issue purchase
orders for [***] Products in addition to those listed on Exhibit C.  Distributor
shall not be required to pay or lose prepayment credit on any order unless and
until Diamond fulfills such order.  All revenue from these purchase orders shall
be included in Initial Product Qualified Revenues and Qualified Revenues for
Contract Year 2006 only, regardless of the actual fulfillment date.

9.             [***].  [***] on or before [***], Distributor will commit to
purchase at least [***] from Diamond during the last six months of Contract Year
2006.  If at the time [***], Distributor has not submitted firm written purchase
orders for delivery in the last six months of Contract Year 2006 totaling at
least [***], Distributor shall promptly submit enough of such purchase orders so
that there are [***] of such purchase orders.  Distributor shall not be required
to pay or lose prepayment credit on any order unless and until Diamond fulfills
such order.  All revenue from these purchase orders shall be included in Initial
Product Qualified Revenues and Qualified Revenues for Contract Year 2006 only,
regardless of the actual fulfillment date.

10.           Amendment of Loan.  Pursuant to Section 3 of the Second Amendment
Diamond delivered to Distributor a substitute Note (the “Substitute Note”)
attached as Exhibit A to evidence the Loan.  Upon execution and delivery of this
Third Amendment, the parties shall cancel the Substitute Note and execute and
deliver a second substitute note (the “2007 Note”) in the form attached hereto
as Exhibit B.

2


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

11.           [***].  If [***], there shall be no change to Section 3.07 of the
Agreement, which is entitled [***].  If [***], the first sentence of Section
3.07 of the Agreement shall be deleted in its entirety and replaced with the
following sentence:

[***]

12.           Effect of Amendment.  This Third Amendment is hereby incorporated
by reference into the Agreement as if fully set forth therein, the Agreement as
amended by this Third Amendment shall continue in full force and effect
following execution and delivery hereof, and references to the term “Agreement”
shall include this Third Amendment.  In the event of any conflict between the
terms and conditions of the Original Agreement, First Amendment or Second
Amendment and this Third Amendment, the terms and conditions of this Third
Amendment shall control.

IN WITNESS WHEREOF, the parties have caused this Third Amendment be executed by
their duly authorized representatives as of the date first written above.

DIAMOND ANIMAL HEALTH, INC.

 

 

 

By: /s/ Jason A. Napolitano

 

Its: Chief Financial Officer

 

 

 

AGRI LABORATORIES, LTD.

 

 

 

By: /s/ Steve Schram

 

Its: CEO/President

 

3


--------------------------------------------------------------------------------


EXHIBIT A

AMENDED AND RESTATED
PROMISSORY NOTE

$500,000.00

as of April 15, 2002

 

Des Moines, Iowa

 

FOR VALUE RECEIVED, the undersigned DIAMOND ANIMAL HEALTH, INC., an Iowa
corporation (“Maker”), promises to pay to AGRI LABORATORIES, LTD., a Delaware
corporation (“Holder”), or order, at such place as the Holder of this Note shall
designate in writing, the sum of Five Hundred Thousand Dollars ($500,000.00) in
lawful money of the United States of America.  Beginning from the date hereof
interest shall accrue until the effective date of that certain Second Amendment
to the Distribution Agreement (defined below) on the outstanding principal
balance at the “prime rate” plus one-quarter percent (1/4%) per annum and
thereafter, at the “prime rate” plus one percent (1%) per annum.  Accrued
interest shall be paid quarterly on each quarterly anniversary of the date of
this Note, and shall accrue based upon a thirty-day month and a 360-day year. 
Principal under this Note shall be paid in one annual installment on May 31,
2006.

All principal and any accrued but unpaid interest shall be due and payable on
the maturity date of this Note.

Notwithstanding any provision of this Note to the contrary, all principal and
unpaid accrued interest shall be due and payable on the ninetieth (90th) day
following the date that either (i) Holder’s exclusivity rights under that
certain Amended and Restated Bovine Vaccine Distribution Agreement dated as of
September 30, 2002, as amended (the “Distribution Agreement”) are terminated due
to Distributor’s nonpayment of any Additional Payment under the Distribution
Agreement or (ii) in the event of a merger, sale or fifty percent (50%) change
in ownership of Maker.

The “prime rate” shall be the annual rate of interest announced from time to
time by Wells Fargo Business Credit, Inc. (“Wells Fargo”) as its prime rate. 
The interest accruing on the principal balance of this Note shall fluctuate from
time to time concurrently with changes in the prime rate, effective as of the
date any change in the prime rate is publicly announced.  If Wells Fargo ceases
to announce the prime rate, the prime rate as published in the Wall Street
Journal in its “Money Rates” section or a similar financial publication shall be
used, as reasonably determined by Maker.

Maker shall have the right at any time or from time to time to prepay all or a
portion of the principal or interest without premium or penalty, and such
prepayments shall be applied first to accrued interest and then to principal.

If default be made in the payment of any of the installments of principal,
interest, or other amounts when due under this Note, the entire principal sum
and accrued interest and all other amounts due hereunder shall become due at the
option of Holder if not paid within ten (10) days of written notice to Maker.

In the event garnishment, attachment, levy or execution is issued against any
substantial or material portion of the property or assets of Maker, or any of
them if more than one, or upon the happening of any event which constitutes a
default pursuant to the terms of any agreement or other instrument entered into
or given in connection herewith, or upon the adjudication of Maker, or any of
them if more than one, a bankrupt, such event shall be deemed a default
hereunder and Holder may declare this Note immediately due and payable without
notice to Maker or exercise any of its remedies hereunder or at law or equity. 
Should suit be brought to recover on this Note, or should the same be placed in
the hands of an attorney for collection, Maker promises to pay all reasonable
attorneys’ fees and costs incurred in connection therewith.

PAGE 1 OF PROMISSORY NOTE DATED APRIL 15, 2002


--------------------------------------------------------------------------------


Failure of Holder to exercise any option hereunder shall not constitute a waiver
of the right to exercise the same in the event of any subsequent default, or in
the event of continuance of any existing default.

Maker waives demand, diligence, presentment for payment, protest and notice of
demand, protest, nonpayment and exercise of any option hereunder.  Maker agrees
that the granting without notice of any extension or extensions of time for
payment of any sum or sums due hereunder, or for the performance of any
covenant, condition or agreement hereof shall in no way release or discharge the
liability of Maker hereof.

This Note shall be governed by the laws of the State of Iowa.

Time is of the essence of this Note and each and every term and provision
hereof.

This Note is secured by that certain Security Agreement, dated as of even date
herewith, by and between Maker and Holder.  Debtor and its affiliates are
parties to that certain Second Amended and Restated Credit and Security
Agreement by and between Debtor and Wells Fargo Business Credit, Inc., fka
Norwest Business Credit, Inc., a Minnesota corporation (“Wells Fargo”),
originally dated June 4, 2000, as amended, that certain Loan Agreement dated as
of April 4, 1994 and related Promissory Note between the City of Des Moines,
Iowa and Debtor, as amended, and that certain CEBA Loan Agreement dated January
20, 1994 and related Promissory Notes between Iowa Department of Economic
Development and Debtor, as amended (collectively, the “Senior Loan Agreements”
and the lender parties thereto collectively, the “Senior Lenders”).  This Note
and Maker’s obligations hereunder shall be junior and subordinated to all any
and all indebtedness and obligations for borrowed money (including, without
limitation, principal, premium (if any), interest, fees, charges, expenses,
costs, professional fees and expenses, and reimbursement obligations)
(“Indebtedness”) at any time owing by Debtor to the Senior Lenders, their
successors and assigns under the Senior Loan Agreements or otherwise, and the
extension, renewal or refinancing (including without limitation any additional
advances made in connection therewith) of all or any portion of such
Indebtedness by any of the Senior Lenders or any successor lender and any and
all security interests securing any portion of such Indebtedness and additional
advances from time to time (such Indebtedness, additional advances and security
interests, the “Senior Indebtedness”).  Holder hereby agrees to take such
actions, and to execute and deliver such documents and instruments, as shall be
requested from time to time by any holder of Senior Indebtedness to confirm and
further implement such subordination.  In addition, this Note is subject to the
terms and conditions of that certain Subordination Agreement dated as of even
date herewith by and among Maker, Holder and Wells Fargo.

This Note replaces that certain Amended and Restated Promissory Note dated as of
April 15, 2004 given by Maker to Holder.

THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS NOTE.

 

DIAMOND ANIMAL HEALTH, INC., an Iowa
corporation, Maker

 

 

 

By:

/s/ Jason A. Napolitano

 

Its:

Chief Financial Officer

 

THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY AGRI
LABORATORIES, LTD. IN FAVOR OF WELLS FARGO BUSINESS CREDIT, INC. DATED AS OF
APRIL 15, 2002.

PAGE 2 OF PROMISSORY NOTE DATED APRIL 15, 2002

 


--------------------------------------------------------------------------------


EXHIBIT B

2007 Note

 


--------------------------------------------------------------------------------


AMENDED AND RESTATED

PROMISSORY NOTE

$500,000.00

as of April 15, 2002

 

Des Moines, Iowa

 

FOR VALUE RECEIVED, the undersigned DIAMOND ANIMAL HEALTH, INC., an Iowa
corporation (“Maker” or “Debtor”), promises to pay to AGRI LABORATORIES, LTD., a
Delaware corporation (“Holder”), or order, at such place as the Holder of this
Note shall designate in writing, the sum of Five Hundred Thousand Dollars
($500,000.00) in lawful money of the United States of America.  Beginning from
the date hereof interest shall accrue until the effective date of that certain
Second Amendment to the Distribution Agreement (defined below) on the
outstanding principal balance at the “prime rate” plus one-quarter percent
(1/4%) per annum and thereafter, at the “prime rate” plus one percent (1%) per
annum.  Accrued interest shall be paid quarterly on each quarterly anniversary
of the date of this Note, and shall accrue based upon a thirty-day month and a
360-day year.  Principal under this Note shall be paid in one annual installment
on May 31, 2007.

All principal and any accrued but unpaid interest shall be due and payable on
the maturity date of this Note.

Notwithstanding any provision of this Note to the contrary, all principal and
unpaid accrued interest shall be due and payable on the ninetieth (90th) day
following the date that either (i) Holder’s exclusivity rights under that
certain Amended and Restated Bovine Vaccine Distribution Agreement dated as of
September 30, 2002, as amended (the “Distribution Agreement”) are terminated due
to Distributor’s nonpayment of any Additional Payment under the Distribution
Agreement or (ii) in the event of a merger, sale or fifty percent (50%) change
in ownership of Maker.

The “prime rate” shall be the annual rate of interest announced from time to
time by Wells Fargo Bank, National Association (“Wells Fargo”) as its prime
rate.  The interest accruing on the principal balance of this Note shall
fluctuate from time to time concurrently with changes in the prime rate,
effective as of the date any change in the prime rate is publicly announced.  If
Wells Fargo ceases to announce the prime rate, the prime rate as published in
the Wall Street Journal in its “Money Rates” section or a similar financial
publication shall be used, as reasonably determined by Maker.

Maker shall have the right at any time or from time to time to prepay all or a
portion of the principal or interest without premium or penalty, and such
prepayments shall be applied first to accrued interest and then to principal.

If default be made in the payment of any of the installments of principal,
interest, or other amounts when due under this Note, the entire principal sum
and accrued interest and all other amounts due hereunder shall become due at the
option of Holder if not paid within ten (10) days of written notice to Maker.

In the event garnishment, attachment, levy or execution is issued against any
substantial or material portion of the property or assets of Maker, or any of
them if more than one, or upon the happening of any event which constitutes a
default pursuant to the terms of any agreement or other instrument entered into
or given in connection herewith, or upon the adjudication of Maker, or any of
them if more than one, a bankrupt, such event shall be deemed a default
hereunder and Holder may declare this Note immediately due and payable without
notice to Maker or exercise any of its remedies hereunder or at law or equity. 
Should suit be brought to recover on this Note, or should the same be placed in
the hands of an attorney for collection, Maker promises to pay all reasonable
attorneys’ fees and costs incurred in connection therewith.

1


--------------------------------------------------------------------------------


Failure of Holder to exercise any option hereunder shall not constitute a waiver
of the right to exercise the same in the event of any subsequent default, or in
the event of continuance of any existing default.

Maker waives demand, diligence, presentment for payment, protest and notice of
demand, protest, nonpayment and exercise of any option hereunder.  Maker agrees
that the granting without notice of any extension or extensions of time for
payment of any sum or sums due hereunder, or for the performance of any
covenant, condition or agreement hereof shall in no way release or discharge the
liability of Maker hereof.

This Note shall be governed by the laws of the State of Iowa.

Time is of the essence of this Note and each and every term and provision
hereof.

This Note is secured by that certain Security Agreement, dated as of even date
herewith, by and between Maker and Holder.  Debtor and its affiliates are
parties to that certain Third Amended and Restated Credit and Security Agreement
by and between Debtor and Wells Fargo Bank, National Association, as successor
in interest to Wells Fargo Business Credit, Inc. (“Wells Fargo”), dated December
30, 2005 and Debtor is party to a certain promissory note with the City of Des
Moines, due in monthly installments through June 2006 (collectively, the “Senior
Loan Agreements” and the lender parties thereto collectively, the “Senior
Lenders”).  This Note and Maker’s obligations hereunder shall be junior and
subordinated to all any and all indebtedness and obligations for borrowed money
(including, without limitation, principal, premium (if any), interest, fees,
charges, expenses, costs, professional fees and expenses, and reimbursement
obligations) (“Indebtedness”) at any time owing by Debtor to the Senior Lenders,
their successors and assigns under the Senior Loan Agreements or otherwise, and
the extension, renewal or refinancing (including without limitation any
additional advances made in connection therewith) of all or any portion of such
Indebtedness by any of the Senior Lenders or any successor lender and any and
all security interests securing any portion of such Indebtedness and additional
advances from time to time (such Indebtedness, additional advances and security
interests, the “Senior Indebtedness”).  Holder hereby agrees to take such
actions, and to execute and deliver such documents and instruments, as shall be
requested from time to time by any holder of Senior Indebtedness to confirm and
further implement such subordination.  In addition, this Note is subject to the
terms and conditions of that certain Subordination Agreement dated as of even
date herewith by and among Maker, Holder and Wells Fargo.

This Note replaces that certain Amended and Restated Promissory Note dated as of
April 15, 2004 given by Maker to Holder.

THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS NOTE.

DIAMOND ANIMAL HEALTH, INC., an Iowa

corporation, Maker

 

 

 

By:

/s/ Jason A. Napolitano

 

Its:

Chief Financial Officer

 

THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY AGRI
LABORATORIES, LTD. IN FAVOR OF WELLS FARGO BUSINESS CREDIT, INC. DATED AS OF
APRIL 15, 2002.

2


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Exhibit C

AgriLabs 3rd Quarter Purchase Orders and 4th Quarter Purchase Orders and
Forecast as of 5/25/06

1.             3rd Quarter 2006

[***]


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Exhibit C

(Cont.)

AgriLabs 3rd Quarter Purchase Orders and 4th Quarter Purchase Orders and
Forecast as of 5/25/06

(Cont.)

2.             4th Quarter 2006

[***]

 

2


--------------------------------------------------------------------------------